MEMORANDUM **
Jeffrey Chambers appeals pro se from the district court’s dismissal of his petition seeking a writ of mandamus directing William K. Suter, the Clerk of the United States Supreme Court, to file his original 42 U.S.C. § 1983 action in the Supreme Court against Idaho police officers and prosecutors. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the district court’s denial of mandamus relief for abuse of discretion, Davis v. United States, 961 F.2d 867, 878 (9th Cir.1992), cert. denied, 506 U.S. 1050, 113 S.Ct. 969, 122 L.Ed.2d 124 (1993). We agree with the district court that, under these circumstances, it lacked authority to order the clerk of the Supreme Court to file Chamber’s civil rights action. The district court did not abuse its discretion by dismissing Chamber’s action as frivolous. Id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.